UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
JEANETTE MOURET CIVIL ACTION NO. 6:18-cv-01639
VERSUS JUDGE SUMMERHAYS
WALMART, INC., ET AL. MAGISTRATE JUDGE HANNA
JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and
noting the absence of any objections, this Court concludes that the Magistrate
Judge’s report and recommendation is correct and adopts the findings and
conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that that the plaintiffs
claims against Chas Bernard are dismissed without prejudice, consistent with the
report and recommendation.

Signed at Lafayette, Louisiana, this OMaay of

  

 

UNITED STATES DISTRICT JUDG

 
